O
C
O
Cl

   

ROANNE L. MANN ae . DATE: August if 2019
UNITED STATES MAGISTRATE JUDGE START: if {30 Avs

END: iat tO perl :
DOCKET NO: 19-cy-00852

CASE: Veloz et al v. MM Custom House Inc. et al

[1 INITIAL CONFERENCE [1 OTHER/ORDER TO SHOW CAUSE
[DISCOVERY CONFERENCE [ FINAL/PRETRIAL CONFERENCE
[1 SETTLEMENT CONFERENCE ' fd TELEPHONE CONFERENCE
[MOTION HEARING C1 INFANT COMPROMISE HEARING
PLAINTIFF ATTORNEY

 

 

 

 

 

 

DEFENDANT ATTORNEY

 

 

 

 

 

 

 

DISCOVERY TO BE COMPLETED BY

 

 

 

NEXT CONFERENCE SCHEDULED FOR
JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY :
PL. TO SERVE DEF. BY: DEF. TO SERVE PL. BY:

 

   

 

DE #24 ). feo-Then PAO

ea 1OlS CV OSS G

    

 

     
  
  

 
 
  

atkAg, 60 Bas00 eer CL ene 7 2a

diss he. + 3, (2.408 ey 2
26: 2-4) he pl

Rbosrbgg- boa ater a ae camel pear.
/ Cae ov 4 fot AA CDG Gar),

 

  

"20/9

    

 
 

On eer ce prot Leo cofurn of AA 0
Prova Arch Aetovad. A weck hs,
“coatt be a yferasct to Gnas LA

, Cont

 
